     6:18-cv-00152-RAW-SPS Document 41 Filed in ED/OK on 04/17/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

DANIEL L. JOHNSON,                              )
                                                )
                              Plaintiff,        )
                                                )
v.                                              )          No. CIV 18-152-RAW-SPS
                                                )
MARTY GARRISON, et al.,                         )
                                                )
                              Defendants.       )


                                  OPINION AND ORDER
        Plaintiff has filed a motion and affidavit to disqualify the district judge under 28

U.S.C. § 144 and § 455(a) (Dkt. 38). Plaintiff alleges the district judge has shown personal

bias or prejudice against him or in favor of Defendants. Plaintiff bases his claim on the
Tenth Circuit’s statement in its Order and Judgment that the “district court failed to address

Johnson’s argument that the statute of limitations was tolled while his grievance was

pending.” Johnson v. Garrison, No. 19-7018, slip op. at 7 (10th Cir. Mar. 24, 2020) (Dkt.

39).
        Whenever a party to any proceeding in a district court makes and files a timely
        and sufficient affidavit that the judge before whom the matter is pending has
        a personal bias or prejudice either against him or in favor of any adverse party,
        such judge shall proceed no further therein, but another judge shall be assigned
        to hear such proceeding. . . .
28 U.S.C. § 144. Section 455(a) states, “Any justice, judge, or magistrate judge of the United
States shall disqualify himself in any proceeding in which his impartiality might reasonably

be questioned.”
        Plaintiff has not pointed to any act or speech by the district judge indicating bias,

prejudice, or the appearance of impropriety. See Mitchell v. Maynard, 80 F.3d 1433, 1450
(10th Cir. 1996) (noting even appearance of impropriety must be avoided). To the extent
  6:18-cv-00152-RAW-SPS Document 41 Filed in ED/OK on 04/17/20 Page 2 of 2



Plaintiff is relying on adverse rulings to show bias, “adverse rulings against a litigant cannot
in themselves form the appropriate grounds for disqualification.” Green v. Dorrell, 969 F.2d

915, 919 (10th Cir. 1992), cert. denied, 507 U.S. 940 (1993).

       ACCORDINGLY, Plaintiff’s motion to disqualify the district judge (Dkt. 38) is

DENIED.

       IT IS SO ORDERED this 17th day of April 2020.




                                               2
